DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7 March 2022 is acknowledged.  Group I now reading on claims 1-9, 11, 12 and 18-20, as amended.  

Claim Objections
Claim 7 is objected to because of the following informalities:  It appears that the claim should more appropriately read “wherein the inactivation efficiency is from log 5 to log 7” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the claim recites that the surface area members have a size that is “nanometer, micrometer and a combination thereof”.  However, this does not clearly define a size or range as virtually any length could be reported utilizing nanometer or micrometer units of measurement.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0259747 to Cui et al. (Cui).
As to claim 1, Cui teaches a system for disinfecting a fluid comprising an outer electrode (508) defining a portion of a flow path, a center electrode (512) comprising surface area members, for example copper nanowires, the center electrode (512) extending along a longitudinal axis of the outer electrode (508), a flow path inlet (504) positioned proximate a first end of the outer electrode (508) and a flow path outlet (506) positioned proximate a second end of the outer electrode (508) (Paragraphs 0041-0044, 0062-0063; Figure 5).
As to claim 2, Cui teaches the apparatus of claim 1. Cui further teaches that that the outer electrode (508) defines an internal cavity wherein the center electrode (512) is positioned within the internal cavity and wherein the flow path inlet (504) is configured to allow the fluid to pass from an area external to the internal cavity (i.e. outside the cell) into the internal cavity and wherein the flow path outlet (506) is configured to allow the fluid to pass from the internal cavity into an area external to the internal cavity (i.e. outside the cell) (Paragraphs 0062-0063; Figure 5).
As to claim 3, Cui teaches the apparatus of claim 2.  As discussed above, Cui teaches that the surface area members are nanowire, thus nanometer size.  
As to claims 4 and 5, Cui teaches the apparatus of claim 3.  Cui further teaches that the apparatus comprises a voltage supply (510) to supply a voltage across the outer electrode and the center electrode and generate a non-uniform electric field distribution on a cross-section plane of the system, i.e. an oscillating AC voltage supply (Paragraph 0056).
As to claim 6, Cui teaches the apparatus of claim 4.  The limitations “wherein the fluid is permitted to flow through the internal cavity with a hydraulic retention time sufficient to reduce a living contaminant in the fluid at an inactivation efficiency of log 1 or greater” are functional limitations.  Apparatus claim must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  Cui specifically teaches that the apparatus is configured to have varied retention time to achieve inactivation of up to about 95% (Paragraph 0056), thus an apparatus capable of performing the functional limitations as claimed.  
As to claim 7, Cui teaches the apparatus of claim 6.  Cui further teaches that the outer electrode and the inner electrode comprises a metal (in the form of the metal nanowires) (Paragraphs 0043 and 0061).  The limitation “wherein the inactivation efficiency from log 5 to log 7” is a functional limitation.  Apparatus claim must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  Cui specifically teaches that the apparatus is configured to have varied retention time to achieve inactivation of up to about 95% (Paragraph 0056), thus an apparatus capable of performing the functional limitations as claimed.  
As to claim 11, Cui teaches the apparatus of claim 6.  As discussed above, Cui teaches that the surface area members are nanowires.  
As to claim 12, Cui teaches the apparatus of claim 6.  Cui further teaches that the outer electrode and center electrode are cylindrically shaped (Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,512,018 to Kolls et al. (Kolls) in view of Cui.
As to claim 1, Kolls teaches a system for disinfecting a fluid comprising an outer electrode (118) defining a portion of a flow path, a center electrode (122) extending along a longitudinal axis of the outer electrode (188), a flow path inlet positioned proximate a first end of the outer electrode (for example the bottom) and a flow path outlet positioned proximate a second end of the outer electrode (for example the top) (Column 12, Line 66 to Column 13, Line 38; Column 29, Lines 34-46; Figures 4 and 13).  However, Kolls fails to further teach that the center electrode comprises surface area members.  
However, Cui also discusses electrolytic water treatment and teaches that the electrodes can be provided with copper nanowires for serving a dal purpose of imparting an electrical conduction functionality as well as a bactericidal functionally to increase overall bacterial inactivation (Paragraphs 0042-0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrodes of Kolls with the addition of surface members comprising copper nanowires in order to impart additional electrical conduction functionality in combination with a bactericidal functionality to increase overall bacterial inactivation as taught by Cui.  
As to claim 2, the combination of Kolls and Cui teaches the apparatus of claim 1.  Kolls further teaches that that the outer electrode (118) defines an internal cavity wherein the center electrode (122) is positioned within the internal cavity and wherein the flow path inlet is configured to allow the fluid to pass from an area external to the internal cavity (for example from transport chamber (178)) into the internal cavity and wherein the flow path outlet is configured to allow the fluid to pass from the internal cavity into an area external to the internal cavity (for example to a treated reservoir (182)) (Column 29, Lines 34-46; Figures 4 and 13).
As to claim 3, the combination of Kolls and Cui teaches the apparatus of claim 2.  As discussed above, Cui teaches that the surface area members are nanowire, thus nanometer size.  
As to claims 4 and 5, the combination of Kolls and Cui teaches the apparatus of claim 3.  Kolls further teaches that the apparatus comprises a voltage supply (100) to supply a voltage across the outer electrode and the center electrode and generate a non-uniform electric field distribution on a cross-section plane of the system, i.e. pulse waveforms (Column 23, Line 3 to Column 24, Line 4; Figures 10 and 11).
As to claim 6, the combination of Kolls and Cui teaches the apparatus of claim 4.  The limitations “wherein the fluid is permitted to flow through the internal cavity with a hydraulic retention time sufficient to reduce a living contaminant in the fluid at an inactivation efficiency of log 1 or greater” are functional limitations.  Apparatus claim must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).  Nonetheless, Kolls specifically teaches that the inactivation efficiency is, for example, log 5 (Column 8, Lines 55-61; Column28, Lines 9-28).
As to claim 7, the combination of Kolls and Cui teaches the apparatus of claim 6.  As discussed above, Kolls teaches a log 5 inactivation efficiency.  Kolls further teaches that outer and center electrode are metal (Column 12, Line 66 to Column 13, Line 10).
As to claims 8 and 9, the combination of Kolls and Cui teaches the apparatus of claim 6.  Kolls fails to specifically teach a diameter for the center electrode; however, Kolls specifically teaches that the radius (and thus diameter) is to be optimized in order to cooperate to achieve the desired log reduction (Column 13, Lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the diameter of the center electrode in order to achieve the specifically desired log reduction (MPEP 2144.05 II).
As to claim 11, the combination of Kolls and Cui teaches the apparatus of claim 6.  As discussed above, Cui teaches that the surface area members are nanowires.  
As to claim 12, the combination of Kolls and Cui teaches the apparatus of claim 6.  Kolls further teaches that the outer electrode (118) and the center electrode (122) are cylindrically shaped (Figure 4).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of US Patent Application Publication No. 2010/0001418 to Hirakui (Hirakui).
As to claims 18-20, Cui teaches a system for disinfecting a fluid comprising an outer electrode (508) defining an internal cavity, a center electrode (512) positioned within the internal cavity and extending along a longitudinal axis of the outer electrode (508), the center electrode (512) comprising a plurality of copper nanowires, a flow path inlet (504) positioned proximate a first end of the outer electrode (508) configured to allow the fluid to pass from an area external to the internal cavity (i.e. outside the cell) into the internal cavity, a flow path outlet (506) positioned proximate a second end of the outer electrode (508) configured to allow the fluid to pass from the internal cavity into an area external to the internal cavity (i.e. outside the cell) and a voltage supplier supplying voltage across the outer electrode (508) and the center electrode (512) wherein the voltage generates a non-uniform electric field distribution on a cross-sectional plane of the system (i.e. oscillating AC voltage)  (Paragraphs 0041-0044, 0056, 0062-0063; Figure 5).
However, Cui fails to teach that the voltage supplier comprises a power generator in communication with the fluid.  However, Hirakui also discusses electrolytic water treatment utilizing AC voltage and teaches that by forming the voltage supply out of a turbine in communication with the fluid flow through the system the generator can be self powered (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Cui with the addition of a water turbine forming at least part of the voltage supplier in order to allow for the generator to be self powered as taught by Hirakui.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794